image01.jpg [image01.jpg]




Loan No. 00065626T01




AMENDED AND RESTATED Revolving Term PROMISSORY NOTE


        THIS AMENDED AND RESTATED Revolving Term PROMISSORY NOTE (this
“Promissory Note”) to the Credit Agreement dated ____________________ (such
agreement, as may be amended, hereinafter referred to as the “Credit
Agreement”), is entered into as of ______________________ between FARM CREDIT
SERVICES OF AMERICA, FLCA, a federally-chartered instrumentality of the United
States (“Lender”) and Golden Grain Energy, LLC, Mason City, Iowa, a limited
liability company (together with its permitted successors and assigns, the
“Borrower”). Capitalized terms not otherwise defined in this Promissory Note
will have the meanings set forth in the Credit Agreement.


RECITALS


(A) This Promissory Note amends, restates, replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Revolving Term Loan Supplement numbered RI0910T01D, dated as of
December 22, 2015, between Lender and the Borrower.


SECTION 1.Revolving Term COMMITMENT.
On the terms and conditions set forth in the Credit Agreement and this
Promissory Note, Lender agrees to make loans to the Borrower during the period
set forth below in an aggregate principal amount not to exceed the Maximum
Commitment Amount (as set forth below) at any one time outstanding (the
“Commitment”). The "Maximum Commitment Amount" will be initially $35,000,000.00
and will be reduced by $5,000,000.00 on the 1st day of each August beginning
August 1, 2021, and continuing through and including August 1, 2022, with a
final reduction equal to the remaining balance due on August 1, 2023. Within the
limits of the Commitment, the Borrower may borrow, repay, and re-borrow.


SECTION 2.PURPOSE.
The purpose of the Commitment is to finance the grain project and to provide
working capital to the Borrower.
SECTION 3.TERM.
The term of the Commitment will be from the date hereof, up to and including
August 1, 2023 , or such later date as Agent may, in its sole discretion,
authorize in writing (the “Term Expiration Date”).
SECTION 4.LIMITS ON ADVANCES, AVAILABILITY, ETC.
The loans will be made available as provided in Article 2 of the Credit
Agreement.


SECTION 5.INTEREST.
(A)The Borrower agrees to pay interest on the unpaid balance of the loan(s) in
accordance with the following interest rate option(s):


(A)One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on Eurocurrency Liabilities (as hereinafter
defined) for banks subject to FRB Regulation D (as hereinafter defined) or
required by any other federal law or regulation) per annum equal at all times to
the Applicable Margin (as hereinafter defined) plus the higher of: (1) zero
percent (0.00%); or (2) the rate reported at 11:00 a.m. London time for the
offering of one (1) month U.S. dollars
1

--------------------------------------------------------------------------------

Golden Grain Energy, LLC
Mason City, Iowa
Promissory Note No. 00065626T01




deposits, by Bloomberg Information Services (or any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by Agent from time to time, for the purpose of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) on the first U.S. Banking Day (as hereinafter defined) in each
week, with such rate to change weekly on such day. The rate will be reset
automatically, without the necessity of notice being provided to Agent, the
Borrower, or any other party, on the first U.S. Banking Day of each succeeding
week, and each change in the rate will be applicable to all balances subject to
this option. Information about the then-current rate will be made available upon
telephonic request. For purposes hereof: (a) “U.S. Banking Day” means a day on
which Agent is open for business and banks are open for business in New York,
New York; (b) “Eurocurrency Liabilities” will have the meaning as set forth in
“FRB Regulation D”; and (c) “FRB Regulation D” means Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.


(B)Quoted Rate. At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period will be
365 days; (2) amounts may be fixed in an amount not less than $500,000.00 or
multiples thereof; and (3) the maximum number of fixes in place at any one time
will be ten.


(C)LIBOR. At a fixed rate per annum equal to LIBOR (as hereinafter
defined), plus the Applicable Margin (as hereinafter defined). Under this
option: (1) rates may be fixed for Interest Periods (as hereinafter defined) of
1, 2, 3, 6, or 12 months, as selected by the Borrower; (2) amounts may be fixed
in an amount not less than $500,000.00 or multiples thereof; (3) the maximum
number of fixes in place at any one time will be ten; (4) rates may only be
fixed on a Banking Day (as hereinafter defined) on three Banking Days’ prior
written notice, and (5) no Interest Period will end later than the maturity date
of the Commitment as may be extended from time to time. For purposes hereof:
(a) "LIBOR" means the higher of: (i) zero percent (0.00%); or (ii) the rate
(rounded upward to the nearest 1/100th and adjusted for reserves required on
Eurocurrency Liabilities (as hereinafter defined) for banks subject to FRB
Regulation D (as hereinafter defined) or required by any other federal law or
regulation) reported at 11:00 a.m. London time two Banking Days before the
commencement of the Interest Period for the offering of U.S. dollar deposits in
the London interbank market for the Interest Period designated by the Borrower,
by Bloomberg Information Services (or any successor or substitute service
providing rate quotations comparable to those currently provided by such
service, as determined by Agent from time to time, for the purpose of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market); (b) "Banking Day" means a day on which Agent is open for
business, dealings in U.S. dollar deposits are being carried out in the London
interbank market, and banks are open for business in New York City and London,
England; (c) "Interest Period" means a period commencing on the date this option
is to take effect and ending on the numerically corresponding day in the next
calendar month or the month that is 1, 2, 3, 6, or 12 months thereafter, as the
case may be; provided, however, that: (i) in the event such ending day is not a
Banking Day, such period will be extended to the next Banking Day unless such
next Banking Day falls in the next calendar month, in which case it will end on
the preceding Banking Day; and (ii) if there is no numerically corresponding day
in the month, then such period will end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” will have meaning as set forth in FRB
Regulation D; and (e) “FRB Regulation D” means Regulation D as promulgated by
the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.


(D)Applicable Margin. With respect to loans made under this Promissory Note,
“Applicable Margin” means, from the date hereof up to and including the
Borrower’s fiscal year end


2



--------------------------------------------------------------------------------

Golden Grain Energy, LLC
Mason City, Iowa
Promissory Note No. 00065626T01




2021, a rate of 3.400%. Beginning with fiscal year 2022 and provided Borrower is
in compliance with all loan covenants, the Applicable Margin will be reduced to
3.150% within 30 days of Agent’s receipt of Borrower’s audited financial
statements for fiscal year 2021.


The Borrower will select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. If the Borrower fails to elect an interest rate option,
interest will accrue at the variable interest rate option. Upon the expiration
of any fixed rate period, interest will automatically accrue at the variable
rate option unless the amount fixed is repaid or fixed for an additional period
in accordance with the terms hereof. Notwithstanding the foregoing, rates may
not be fixed for periods expiring after the maturity date of the loans and rates
may not be fixed in such a manner as to cause the Borrower to have to break any
fixed rate balance in order to pay any installment of principal. All elections
provided for herein will be made electronically (if applicable), telephonically
or in writing and must be received by Agent not later than 12:00 p.m. Denver,
Colorado time in order to be considered to have been received on that day;
provided, however, that in the case of LIBOR rate loans, all such elections must
be confirmed in writing upon Agent’s request. Interest will be calculated on the
actual number of days each loan is outstanding on the basis of a year consisting
of 360 days and will be payable monthly in arrears by the 20th day of the
following month or on such other day as Agent will require in a written notice
to the Borrower (“Interest Payment Date”); provided, however, in the event the
Borrower elects to fix all or a portion of the indebtedness outstanding under
the LIBOR interest rate option above, at Agent’s option upon written notice to
the Borrower, interest will be payable at the maturity of the Interest Period
and if the LIBOR interest rate fix is for a period longer than three months,
interest on that portion of the indebtedness outstanding will be payable
quarterly in arrears on each three-month anniversary of the commencement date of
such Interest Period, and at maturity.


SECTION 6.PROMISSORY NOTE.
The Borrower promises to repay on the Term Expiration Date.


In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.


SECTION 7.PREPAYMENT. 
Subject to the broken funding surcharge provision of the Credit Agreement, the
Borrower may, on one Business Day’s prior written notice, prepay all or any
portion of the loan(s). Unless otherwise agreed by Agent, all prepayments will
be applied to principal installments in the inverse order of their maturity and
to such balances, fixed or variable, as Agent will specify.


SECTION 8.SECURITY.
The Borrower’s obligations hereunder and, to the extent related hereto, under
the Credit Agreement, will be secured as provided in Section 2.4 of the Credit
Agreement.


SECTION 9.FEES.


(A)Commitment Fee. In consideration of the Commitment, the Borrower agrees to
pay to Agent a commitment fee on the average daily unused available portion of
the Commitment at the rate of 0.500% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee will
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.




3



--------------------------------------------------------------------------------

Golden Grain Energy, LLC
Mason City, Iowa
Promissory Note No. 00065626T01




SECTION 10.LETTERS OF CREDIT. INTENTIONALLY OMITTED.
SECTION 11.LIBOR TERMINATION.
(A)If at any time the generally recognized administrator of interest rates
offered for U.S. dollars on the London interbank market (a “LIBOR Rate”) ceases
to provide quotations for LIBOR Rates, or if such administrator or any
person having authority over such administrator or with respect to LIBOR Rates
generally announces that LIBOR Rates will cease to be provided within a period
not exceeding 90 days, or if Agent otherwise determines that LIBOR Rates have
been, or are likely within a period not exceeding 90 days to be, discontinued,
or that LIBOR Rates do not, or are likely within a period not exceeding 90 days
not to, adequately and fairly reflect the cost to the Agent of making or
maintaining loans hereunder, then the Agent may, after consultation with but
without the consent of the Borrower, amend this promissory note and any other
Loan Document to (1) replace any interest rate in this promissory note based
upon the LIBOR Rate with a replacement benchmark rate deemed appropriate by the
Agent in good faith and in its sole discretion, (2) adjust the margins
applicable to the determination of interest rates under this promissory note
(whether up or down) as deemed appropriate by Agent in good faith and in its
sole discretion to compensate for differences between the LIBOR Rate and such
replacement benchmark rate, and (3) after consultation with but without the
consent of the Borrower, effect such other technical, administrative and
operational changes to the Loan Documents as Agent in good faith and in its sole
discretion deems appropriate to reflect the adoption and implementation of such
replacement rate. Agent shall give the Borrower not less than five days’ notice
of any such amendment prior to the effective date thereof.


(B)Notwithstanding the foregoing paragraph (A), if prior to the commencement of
any interest period proposed to be subject to a LIBOR Rate, Agent determines
(which determination shall be conclusive and binding absent manifest error)
that:


(1)either dollar deposits are not being offered to banks in the London interbank
market or that adequate and reasonable means do not exist for ascertaining a
LIBOR Rate for such interest period; or


(2)a LIBOR Rate for such interest period will not adequately and fairly reflect
the cost to Agent of making or maintaining the loans for such interest period;


then Agent shall give notice thereof to the Borrower as promptly as practicable
thereafter and, until Agent notifies the Borrower that the circumstances giving
rise to such notice no longer exist, (a) any request to convert any loan to, or
continue any LIBOR Rate loan at, a LIBOR Rate shall be ineffective, and (b) the
Agent shall, after consultation but without the consent of the Borrower, select
an alternate rate of interest to apply to any and all balances upon the
expiration of the interest period applicable thereto, which rate of interest
shall be commercially reasonable and generally consistent with the
then-prevailing market convention, if any, for replacement of a LIBOR Rate in
bilateral loan transactions.


SIGNATURE PAGE FOLLOWS




4



--------------------------------------------------------------------------------

Golden Grain Energy, LLC
Mason City, Iowa
Promissory Note No. 00065626T01




SIGNATURE PAGE TO PROMISSORY NOTE
        IN WITNESS WHEREOF, the parties have caused this Promissory Note to the
Credit Agreement to be executed by their duly authorized officer(s).



Golden Grain Energy, LLCBy:Name:Title:









5



--------------------------------------------------------------------------------

Golden Grain Energy, LLC
Mason City, Iowa
Promissory Note No. 00065626T01




SIGNATURE PAGE TO PROMISSORY NOTE
        IN WITNESS WHEREOF, the parties have caused this Promissory Note to the
Credit Agreement to be executed by their duly authorized officer(s).



FARM CREDIT SERVICES OF AMERICA, FLCABy:Name:Title:







6

